SOMERVILLE, J.
The only question raised is the correctness of the court’s ruling on the demurrer of the plaintiff, filed to the defendant’s plea of the statute of limitations of one year. This plea was interposed to the second count of the amended complaint, which was an action on the case for malicious prosecution, the amendment being made more than a year after the commencement of the original suit.
The judgment must be affirmed on the authority of Perry v. Danner & Co., 74 Ala. 485, and Efurd v. Loeb & Bros., *23182 Ala. 429, and the line of cases there cited. The ruling of the court on the demurrer appears only by recital of the bill of exceptions, and is not set out in tbe judgment-entry. It can not, therefore, be revised in this court on a voluntary non-suit taken by' the plaintiff in consequence of an adverse ruling on demurrer, shown only by the bill of exceptions.
Judgment affirmed.